                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No.: 20-cv-01461-WJM-NRN-AP

THE STATE OF COLORADO,

       Plaintiff,

v.


U.S. ENVIRONMENTAL PROTECTION AGENCY;
ANDREW WHEELER, in his official capacity as Administrator of the U.S. Environmental
Protection Agency;
U.S. ARMY CORPS OF ENGINEERS; and
R.D. JAMES, in his official capacity as Assistant Secretary of the Army for Civil Works,

       Defendants,

CHANTELL SACKETT and
MICHAEL SACKETT,

       Intervenor-Defendants,

AMERICAN FARM BUREAU FEDERATION;
AMERICAN PETROLEUM INSTITUTE;
AMERICAN ROAD AND TRANSPORTATION BUILDERS ASSOCIATION;
CHAMBER OF COMMERCE OF THE UNITED STATES OF AMERICA;
LEADING BUILDERS OF AMERICA;
NATIONAL ALLIANCE OF FOREST OWNERS;
NATIONAL ASSOCIATION OF HOME BUILDERS;
NATIONAL CATTLEMEN’S BEEF ASSOCIATION;
NATIONAL CORN GROWERS ASSOCIATION;
NATIONAL MINING ASSOCIATION;
NATIONAL PORK PRODUCERS COUNCIL;
NATIONAL STONE, SAND, AND GRAVEL ASSOCIATION;
PUBLIC LANDS COUNCIL; and
U.S. POULTRY & EGG ASSOCIATION,

       Intervenor-Defendants.

                     JOINT CASE MANAGEMENT PLAN FOR PETITIONS
                            FOR REVIEW OF AGENCY ACTION
1.     APPEARANCES OF COUNSEL

For Plaintiff: Eric R. Olson, Solicitor General; Carrie Noteboom, First Assistant Attorney General;
Annette M. Quill, Senior Assistant Attorney General; Jennifer H. Hunt, Senior Assistant Attorney
General, Colorado Department of Law.

For Defendants U.S. EPA, Wheeler, U.S. Army Corps of Engineers, and James: Sonya J. Shea,
Devon Lehman McCune, Phillip R. Dupré, Kevin W. McArdle, U.S. Department of Justice,
Environment & Natural Resources Division.

For Intervenor-Defendants Chantell and Michael Sackett: Glenn E. Roper, Anthony L. Francois,
Charles T. Yates, Pacific Legal Foundation.

For Intervenor-Defendants American Farm Bureau Federation, American Petroleum Institute,
American Road and Transportation Builders Association, Chamber of Commerce of the United
States of America, Leading Builders of America, National Alliance of Forest Owners, National
Association of Home Builders, National Cattlemen’s Beef Association, National Corn Growers
Association, National Mining Association, National Pork Producers Council, National Stone, Sand,
and Gravel Association, Public Lands Council, and U.S. Poultry & Egg Association (“Business
Intervenors”): Timothy S. Bishop, Brett E. Legner, and Colleen M. Campbell, Mayer Brown LLP.

2.     STATEMENT OF LEGAL BASIS FOR SUBJECT MATTER JURISDICTION

The Court has jurisdiction based on the presentation of federal question, 28 U.S.C. §
1331. Jurisdiction is also proper under the judicial review provisions of the Administrative
Procedure Act, 5 U.S.C. § 702.

3.     DATES OF FILING OF RELEVANT PLEADINGS

       A.    Date Complaint Was Filed: Original complaint filed on May 22, 2020; Amended
       Complaint filed on July 20, 2020.

       B.      Date Complaint Was Served on U.S. Attorney's Office: May 22, 2020

       C.      Date Answer or Other Response Was Filed: The Business Intervenors filed their
       Answer to the initial Complaint on July 17, 2020. Answers to the Amended Complaint were
       filed on August 3, 2020.

4.     STATEMENT(S) REGARDING WHETHER THIS CASE RAISES UNUSUAL
       CLAIMS OR DEFENSES

None
                                                -2-
5.     OTHER MATTERS

The Parties agree that Defendants may file a certified index of the administrative record in this
case, rather than filing the entire administrative record. The record consists of thousands of pages
and contains some files that are not easily converted to PDF, including Excel spreadsheets with
multiple tabs. Given the volume and complexity of the record, filing the record via ECF would be
burdensome and time consuming. Some files would need to be provided in an alternative format,
which would consume additional resources. Further, each party is likely to cite only a small
percentage of the documents in the record to support its brief. The certified index will list the
documents that compose the administrative record and provide the Regulations.gov document
identification number and hyperlinks to their location on Regulations.gov. A significant portion of
the administrative records can be directly accessed via hyperlink. This furthers the goals of
transparency, allowing members of the public direct access to the record.

6.     PROPOSED BRIEFING SCHEDULE

The parties do not agree on the appropriate starting date for briefing. Based on the default
deadlines set forth in the template Joint Case Management Plan, Plaintiff’s position is that merits
briefing should begin on December 7, 2020. Defendants’ and Intervenor-Defendants’ position is
that merits briefing should begin December 7, 2020, or 14 days after the date the Tenth Circuit
issues a decision on the consolidated appeals of the preliminary injunction granted in this matter
(ECF No. 61), whichever is later, with responsive brief deadlines to be adjusted accordingly.

Notwithstanding this disagreement, the parties have agreed on the relative timing of responsive
briefing, as set forth below.

       A.      Deadline for Filing Certified Index of the Administrative Record: September 2,
       2020

       B.      Deadline for Parties to Confer on Record Disputes: October 2, 2020

       C.      Deadline for Filing Motions to Complete and/or Supplement the
               Administrative Record: November 2, 2020

       D.      Plaintiff’s Opening Brief Due:

       Plaintiff’s position: December 7, 2020

       Defendants’ and Intervenor-Defendants’ position: December 7, 2020, or 14 days after the
       date that the Tenth Circuit issues a decision on the consolidated appeals of the preliminary
       injunction granted in this matter (ECF No. 61), whichever is later.


                                                -3-
     E.     Defendants’ Response Brief Due:

     Plaintiff’s position: February 4, 2021

     Defendants’ and Intervenor-Defendants’ position: February 4, 2021, or 45 days after
     Plaintiff’s deadline to file its opening brief, whichever is later.

     F.     Intervenor-Defendants’ Response Briefs Due:

     Plaintiff’s position: February 11, 2021

     Defendants’ and Intervenor-Defendants’ position: February 11, 2021, or 7 days after
     Defendants’ deadline to file their Response Brief.

     G.     Plaintiff’s Reply Brief (If Any) Due:

     Plaintiff’s position: March 8, 2021

     Defendants’ and Intervenor-Defendants’ position: March 8, 2021, or 30 days after
     Defendants’ deadline to file their response briefs, whichever is later.

7. STATEMENTS REGARDING ORAL ARGUMENT

     A.     Plaintiff’s Statement: Plaintiff requests oral argument. This case involves complex
            issues of administrative procedure and cooperative federalism that would benefit
            from the opportunity to provide additional context and answer questions.

     B.     Defendants’ Statement: Defendants request oral argument. This case raises
            important and complex issues that would benefit from oral argument.

     C.     Intervenor-Defendants’ Statement: The 14 national trade group Intervenor-
            Defendants request oral argument because as representatives of tens of
            thousands of businesses regulated under the Clean Water Act they bring a unique
            perspective to questions about its jurisdictional scope. Intervenor-Defendants the
            Sacketts request oral argument and note that because their legal position as to the
            effect of the Rapanos decision differs from all other parties, they present a unique
            perspective that they believe will assist the Court in deciding the case.

8. CONSENT TO EXERCISE OF JURISDICTION BY MAGISTRATE JUDGE

                        Indicate below the parties' consent choice.

     A.     ( )     All parties have consented to the exercise of jurisdiction of a
                                               -4-
                       United States Magistrate Judge.

       B.      (X)     All parties have not consented to the exercise of jurisdiction of a
                       United States Magistrate Judge.

9. OTHER MATTERS

Parties filing motions for extension of time or continuances will comply with Fed. R. Civ. P. 5(d)(1)
and D.C.COLO.LCivR 5.1(d) by serving a copy of the motion through electronic service upon all
attorneys of record and by U.S. mail on all pro se parties, certified by the Notice of Electronic
Filing. Parties filing motions for extension of time or continuances must comply with
D.C.COLO.LCivR 6.1(c) by serving such motion on the moving attorney’s client.

10. AMENDMENTS TO JOINT CASE MANAGEMENT PLAN

The parties agree that the Joint Case Management Plan may be altered or amended only upon a
showing of good cause.

       DATED this _______ day of __________, 20___.

                                                       BY THE COURT



                                                       U.S. District Court Judge
APPROVED:

 PHILIP J. WEISER                                  s/ Sonya J. Shea
 Attorney General                                  Sonya J. Shea
                                                   Phillip R. Dupré
 s/ Jennifer H. Hunt                               Kevin W. McArdle
 ERIC R. OLSON                                     Devon Lehman McCune
 CARRIE NOTEBOOM                                   U.S. Department of Justice
 ANNETTE QUILL                                     Environment & Natural Resources Division
 JENNIFER H. HUNT                                  999 18th Street – South Terrace, Suite 370
 Ralph L. Carr Colorado Judicial Center            Denver, CO 80202
 1300 Broadway, 10th Floor                         Telephone: (303) 844-7231 (Shea)
 Denver, CO 80203                                  Telephone: (202) 616-7501 (Dupré)
 Telephone: 720-508-6215                           Telephone: (202) 305-0219 (McArdle)
 FAX:         720-508-6032                         Telephone: (303) 844-1487 (McCune)
 E-Mail:        eric.olson@coag.gov;               Email: sonya.shea@usdoj.gov
 carrie.noteboom@coag.gov;                         Email: phillip.r.dupre@usdoj.gov
 annette.quill@coag.gov;                           Email: kevin.mcardle@usdoj.gov
 jennifer.hunt@coag.gov                            Email: Devon.McCune@usdoj.gov

 Attorneys for the State of Colorado               Attorneys for Defendants

                                                -5-
s/ Timothy S. Bishop                   s/ Glenn E. Roper
Timothy S. Bishop                      GLENN E. ROPER
Brett E. Legner                        Pacific Legal Foundation
Mayer Brown LLP                        1745 Shea Center Drive
71 S. Wacker Drive                     Suite 400
Chicago, IL 60606                      Highlands Ranch, CO 80129
Telephone: (312) 701 7829              Telephone: (916) 419-7111
Facsimile: (312) 706 8607              E-mail: geroper@pacificlegal.org
E-mail: tbishop@mayerbrown.com
E-mail: blegner@mayerbrown.com         ANTHONY L. FRANÇOIS
                                       CHARLES T. YATES
Colleen M. Campbell                    Pacific Legal Foundation
Mayer Brown LLP                        930 G Street
1999 K Street NW 20006                 Sacramento, CA 95814
Washington, DC                         Telephone: (916) 419-7111
Telephone: (202) 263 3413              E-mail: afrancois@pacificlegal.org
Facsimile: (202) 263-3300              E-mail: cyates@pacificlegal.org
E-mail: ccampbell@mayerbrown.com
                                       Attorneys for Intervenor-Defendants Chantell
Attorneys for Business Intervenors     and Michael Sackett




                                     -6-
